The motion for reconsideration of this court's order of dismissal having been carefully considered by the court, it is denied for failure to state good cause. It appears that the failure to comply with the prior order of the court was not the fault of Nona Lou Smith but that of inadequate office systems and understaffing. While this order may appear to be harsh under the circumstances, there is a principle of finality in litigation which requires that contested matter finally and permanently be put to rest.